            Case 2:19-cv-07615-SVW-JPR Document 16 Filed 09/27/19 Page 1 of 4 Page ID #:339



                      1   Steven M. Dailey (SBN 163857)
                          Rebecca L. Wilson (SBN 257613)
                      2   KUTAK ROCK LLP
                          5 Park Plaza, Suite 1500
                      3   Irvine, CA 92614-8595
                          Telephone: (949) 417-0999
                      4   Facsimile: (949) 417-5394
                          Email:     Steven.dailey@kutakrock.com
                      5   Email:     Rebecca.wilson@kutakrock.com
                      6   Attorneys Specially Appearing for Defendant
                          WASHINGTON MUTUAL MORTGAGE
                      7   PASS-THROUGH CERTIFICATES WMALT
                          SERIES 2007-OC1
                      8
                                                   UNITED STATES DISTRICT COURT
                      9
                                                  CENTRAL DISTRICT OF CALIFORNIA
                 10

                 11       HEIDI M. LOBSTEIN, an                     Case No. 2:19-CV-07615-SVW-JPR
                          individual,
                 12                                                 Assigned to
                                             Plaintiff,             District Judge: Hon. Steven V. Wilson
                 13
                                   v.                               DEFENDANT’S EX PARTE REQUEST FOR
                 14                                                 EXTENSION OF TIME TO FILE
                          WASHINGTON MUTUAL                         RESPONSIVE PLEADING TO PLAINTIFF’S
                 15       MORTGAGE PASS-THROUGH                     COMPLAINT
                          CERTIFICATES WMALT SERIES
                 16       2007-OC1, and DOES 1 through 10,          [Filed concurrently with Declaration of Steven
                          inclusive,                                M. Dailey; [Proposed] Order]
                 17
                                             Defendants.
                 18                                                 Courtroom:        10A
                 19                                                 Complaint filed: September 3, 2019
                 20

                 21

                 22
                                   Defendant WASHINGTON MUTUAL MORTGAGE PASS-THROUGH
                 23
                          CERTIFICATES WMALT SERIES 2007-OC1 (“Defendant”) hereby requests,
                 24
                          pursuant to L.R. 7-19, ex parte, an extension of time to October 9, 2019 to file a
                 25
                          responsive pleading to Plaintiff Heidi M. Lobstein’s Complaint in this action.
                 26
                          ///
                 27
                          ///
                 28
K UTAK R OCK LLP                                                                          2:19-CV-07615-SVW-JPR
 ATTO RNEY S AT LAW
       IRVINE
                                                 EX PARTE REQUEST FOR EXTENSION OF TIME
                          4835-3193-9239.1
            Case 2:19-cv-07615-SVW-JPR Document 16 Filed 09/27/19 Page 2 of 4 Page ID #:340



                      1                      MEMORANDUM OF POINTS AND AUTHORITIES
                      2   I.       INTRODUCTION/STATEMENT OF FACTS
                      3            This is a mortgage foreclosure action. Plaintiff in pro per Heidi M. Lobstein
                      4   (“Plaintiff”) filed this action against Defendant on September 3, 2019. While the
                      5   Summons appearing on the Court’s Docket indicates service was made by a
                      6   Marguerite DeSelms upon Defendant by “certified mail return receipt” on September
                      7   3, 2019, it appears that the Complaint and Summons were provided inadvertently to
                      8   the prior loan servicer , i.e. to non-party JPMorgan Chase on September 18, 2019.
                      9   [See Declaration of Steven M. Dailey (“Dailey Decl., par. 3.] The current servicer
                 10       of the subject loan (non-party Select Portfolio Servicing, Inc.) first learned of this
                 11       lawsuit on September 23, 2019, and, as attorney in fact for Defendant, immediately
                 12       referred it to and retained counsel the same day to represent Defendant in this action.
                 13       [Dailey Dec., par. 2.]
                 14                According to the existing Summons, a responsive pleading is due by no later
                 15       than September 24, 2019. Due to the fact that newly retained counsel for Defendant
                 16       has just received this case, additional time is needed to review the Complaint and file
                 17       and prepare a responsive pleading. [Dailey Decl., par. 4.]
                 18                Defendant’s counsel has attempted several times to communicate by telephone
                 19       with the Plaintiff to try to obtain Plaintiff’s cooperation and stipulation to allow
                 20       additional time for Defendant’s responsive pleading. Specifically, at 3:40 p.m. on
                 21       September 25, 2019, Counsel spoke with Plaintiff via telephone, and the Plaintiff
                 22       stated all questions should be directed to Marguerite DeSelms at 310-427-1008, and
                 23       Plaintiff confirmed that Ms. DeSelms is not an attorney. Counsel also attempted to
                 24       meet and confer with Plaintiff, Plaintiff responded, “I don’t understand what you just
                 25       said. You will need to direct that to Marguerite.” [Dailey Decl., par. 5.]
                 26       ///
                 27       ///
                 28       ///
K UTAK R OCK LLP                                                     -2-                  2:19-CV-07615-SVW-JPR
 ATTO RNEY S AT LAW
       IRVINE
                                                 EX PARTE REQUEST FOR EXTENSION OF TIME
                          4835-3193-9239.1
            Case 2:19-cv-07615-SVW-JPR Document 16 Filed 09/27/19 Page 3 of 4 Page ID #:341



                      1            At 3:44 p.m. on September 25, 2019, Defendant’s Counsel left a message for
                      2   Ms. DeSelms and has received no response. [Dailey Decl., par. 5.] On September
                      3   27, 2019 at 9:50 a.m., Defendant’s Counsel left a voicemail message for Margeurite
                      4   De Selms asking for a return call, and at 9:52 a.m., called Plaintiff to meet and confer
                      5   and provide ex parte notice and informed Plaintiff that Ms. De Selms had not called
                      6   back. The telephone disconnected. [Dailey Decl., par. 5.] Defendant must now make
                      7   the request for a brief extension by ex parte means in order to avoid the possibility
                      8   that Plaintiff will try to quickly seek its default.
                      9            This is Defendant’s first appearance in this action and no prior request for any
                 10       continuance in responsive pleading date has been requested. [Dailey Decl., par. 6.]
                 11                Defendant requests the Court grant this request for an extension of time until
                 12       October 9, 2019 to file Defendant’s response to Plaintiff’s Complaint.
                 13       II.      THE REQUEST FOR A BRIEF CONTINUANCE OF THE
                 14                RESPONSIVE PLEADING DEADLINE IS MADE IN GOOD FAITH
                 15                This ex parte request is made for a good cause and based on exigent
                 16       circumstances - Defendant will be prejudiced if a brief continuance of the date for its
                 17       responsive pleading is not granted because Plaintiff may try to enter a default quickly,
                 18       which will necessitate additional litigation to try to set aside such an entry of default.
                 19       Defendant did not have actual notice of the existence of this lawsuit until
                 20       September 24, 2019 and has, through its attorney-in-fact and agent Select Portfolio
                 21       Servicing, Inc., acted promptly once the litigation of this matter was discovered to
                 22       obtain counsel to represent it in this action. Through no fault of its own, it appears
                 23       the Complaint and Summons were directed to the prior servicer of the Loan,
                 24       JPMorgan Chase Bank, and delay ensued in forwarding the Complaint and Summons
                 25       to the attention of the current servicer of the subject loan.
                 26                This ex parte request is not being made for the purpose of misusing the ex parte
                 27       process, as cautioned by this Court’s reference to In Re Intermagnetics America, Inc.,
                 28       101 Bank. 191 (C.D. Cal. 1989) in Judge Wilson’s Policies and Procedures.
K UTAK R OCK LLP                                                       -3-                 2:19-CV-07615-SVW-JPR
 ATTO RNEY S AT LAW
       IRVINE
                                                EX PARTE REQUEST FOR EXTENSION OF TIME
                          4835-3193-9239.1
            Case 2:19-cv-07615-SVW-JPR Document 16 Filed 09/27/19 Page 4 of 4 Page ID #:342



                      1   III.     CONCLUSION
                      2            For the foregoing reasons, in the interests of justice and judicial economy,
                      3   and because Defendant’s counsel has demonstrated diligence to date since retained
                      4   on September 24, 2019, Defendant respectfully requests the Court grant a two-
                      5   week continuance to October 9, 2019 for Defendant to file a responsive pleading.
                      6

                      7     Dated: September 27, 2019                    KUTAK ROCK LLP
                      8
                                                                         By: /s/ Rebecca L. Wilson
                      9                                                   Steven M. Dailey
                                                                          Rebecca L. Wilson
                 10                                                       Attorneys Specially Appearing for
                                                                          Defendant WASHINGTON
                 11                                                       MUTUAL MORTGAGE PASS-
                                                                          THROUGH CERTIFICATES
                 12                                                       WMALT SERIES 2007-OC1
                 13

                 14

                 15

                 16

                 17

                 18

                 19
                 20

                 21

                 22

                 23

                 24

                 25

                 26

                 27

                 28
K UTAK R OCK LLP                                                      -4-                  2:19-CV-07615-SVW-JPR
 ATTO RNEY S AT LAW
       IRVINE
                                                EX PARTE REQUEST FOR EXTENSION OF TIME
                          4835-3193-9239.1
